The opinion of the court was delivered by
Wyly, J.
In August, 1862, George W. Womack died, leaving a small succession, consisting of movables, inventoried at $450 70, and immovables, appraised at $1122 02. Charles Delery was appointed adminis*578trator, and, under order of court, lie sold ail the movables, except a few articles, for the aggregate sum of $780 55. In May, 1872, Delery died without having rendered an account of his administration. Mrs. Delery and H. M. Bry, the executors of the last will and testament of Charles Delery, under order of court, filed his final account in the succession of Womack, which was opposed by the heirs at law of the deceased. As to the immovable property tendered by the accountants, there is no controversy, the heirs agreeing to accept. As to the one hundred and fifty dollars Confederate notes, inventoried as the property of the deceased, the administrator heed not account, because they were not valid obligations; indeed, they are not property. The administrator is chargeable with the value of a note of the railroad company $23, specie $21, and the debt of Weaver on Hunsacker $20; also with the inventoried value of a bridle $2 50, not sold or accounted for, amounting in the aggregate to $66 50; which, added to the proceeds of sale of personal property $730 50, amounts to $797 05. From this must be deducted $102 17, the aggregate amount of debts paid by the administrator or his representatives, leaving a balance of $391 58 due by the administrator. The objection that the shotgun and part of a barrel of sugar in the inventory are not accounted lor is not well founded; they are embraced in the sale of the personal property.
The accountants have the right to charge the succession of Womack with the clerk’s costs and the fee of the attorneys in making out the final account, no other fees of counsel having been charged.
The charge of seventy-five dollars for a coffin for the deceased is not unreasonable, and is allowed as an item in the credit herein given.
The item of thirty-six dollars, the amount of expenses in sending Jesse Womack, one of the heirs, to Georgia, is not chargeable to the estate; it is an individual debt due by him, and for which the other heirs can not be charged.
The accountants contend that the personal property sold at Confederate prices and the proceeds of the sale were Confederate notes, therefore the succession of Delery ought not to be condemned to pay over to the succession of Womack the $391 58, the balance due for and on account of said proceeds. To this the answer is that the proof does not show that Deléry received Confederate notes;- nor that the court authorized him to do so. But, assuming that the order at the time requiring him to sell the personal property of Womack impliedly authorized him to receive in payment thereof Confederate notes, because there was no other currency, still, to get relief on account thereof, it devolved upon the administrator to tender the identical notes which he received at said sale; and this has not been done.
Suppose an administrator during the war had sold the personal prop*579erty of the succession confided to his administration for Confederate notes, and afterward used said notes in his business, in paying his individual debts, or otherwise invested it, deriving great benefit therefrom, would he be heard setting up as a ground of defense that the proceeds of the sale of the personal property of the succession -were Confederate notes, and that he is not responsible to the heirs ? We think not.
The three Confederate notes of one hundred dollars each, attached to the record and tendered to the heirs, are not shown to have been the identical notes received by Delery at the sale of the personal property of this succession. Our conclusion is that there should be judgment against the succession of Delery in favor of the succession of Womack for $394 58.
It is therefore ordered that the judgment of the court a qua in favor of opponents for $118 36 be amended by increasing the amount thereof to $394 58, and, as amended, that it be affirmed, appellee paying costs of appeal.
The Chief Justice was recused in this case.